                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION



DAVID DANIEL FOSTER, and                   )
BARBARA A. FOSTER                          )
                Plaintiffs,                )
                                           )
v.                                         )       JUDGMENT
                                           )
                                           )       No. 5:19-CV-429-FL
DEPARTMENT OF THE NAVY,                    )
Office of the Judge Advocate General       )
                       Defendant.          )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
March 31, 2020, and for the reasons set forth more specifically therein, defendant’s motion to
dismiss is GRANTED. Plaintiffs’ claims are DISMISSED.

This Judgment Filed and Entered on March 31, 2020, and Copies To:
David Daniel Foster / Barbara A. Foster (via CM/ECF Notice of Electronic Filing)
John A. Bain (via CM/ECF Notice of Electronic Filing)

March 31, 2020                      PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
